                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              ROCK HILL DIVISION

Jason Spencer,                   )              Case No. 0:19-cv-02824-DCC
                                 )
                 Petitioner,     )
                                 )
v.                               )                         ORDER
                                 )
Warden Bryan Dobbs,              )
                                 )
                 Respondent.     )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Paige J. Gossett for

pre-trial proceedings and a Report and Recommendation (“Report”). On October 31,

2019, the Magistrate Judge issued a Report recommending this action be dismissed

without prejudice.   ECF No. 13.      The Magistrate Judge advised Petitioner of the

procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Petitioner has filed no objections, and the time to do

so has passed.1




      1
        The Court notes that some correspondence to Petitioner has been returned as
undeliverable. See ECF No. 10. The Magistrate Judge warned Petitioner that it is his
responsibility to update his address. See ECF No. 5.
                                           1
       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation; accordingly, this action is DISMISSED without prejudice and without

requiring Respondent to file a return

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
January 27, 2020
Spartanburg, South Carolina



                                             2
